DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-17, and 18-61 of copending Application No. 16/612,033 in view of Dacosta (US 20170236281 A1) . This is a provisional nonstatutory double patenting rejection.

	Instant claims  1-3 and 5-49 are suggested by reference claims 1, as listed below, except wherein the housing is a thermometer housing. Dacosta teaches a thermometer housing (thermal sensors [0057]; a housing of a handheld device [0005]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of any of reference claims 1-3, by substituting the mobile communications housing with a thermometer housing, as taught by Dacosta, in order to have a compact and light-weight device, as taught by Dacosta ([0060]), and to have an alternative method to detecting and monitoring infections without the use of a mobile communication device.  
Instant claims 1-3 are suggested by reference claims 1-3 and 14-16. 
Instant claims 5-7 are suggested by reference claims 5-7 and 18-20.
Instant claims 8 is suggested by reference claims 8.
Instant claim 9-10 are suggested by reference claims 9-10 and 21-22.
Instant claim 11 is suggested by reference claim 11. 
Instant claims 12-13 are suggested by reference claims 12-13 and 24-25. 
Instant claims 14-49 are suggested by instant claims 26-61. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 602 in paragraph [00046], 719 in paragraph [00052], distal end in [0019].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 601 in Fig. 6; 716, 718, 720, and 722 in Fig. 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1  objected to because of the following informalities:  "is" should be "are" in line 11.  
Claim 15 objected to because of the following informalities: The structural and functional elements are not clearly defined.  The claim recites that the image system is in an active state of being aimed and is also directed to thermometer housing. If the image system is not in a state of actively being used, it is unclear as to how the camera can be in aimed as recited.  Examiner suggests amending claim to recite that the imaging system is “configured to be aimed to provide an image of the target site,” in order to clearly differentiate the structural and functional elements of the claim.     

	Claim 17 is objected to because of the following informalities: the claim is missing a period at the end. 
	
Claim 18 is objected to because of the following informalities: “computer implemented” is not hyphenated as it is in claim 1. 	

	Claim 20 is objected to because of the following informalities: “is” in line 2 should be replaced with “are”. 

Claim 40 is objected to because of the following informalities:  "wherein the system further comprises a separable distal element sized and configured to removably attach to the distal end of the thermometer housing of , wherein...".  Examiner suggest amending claim to remove the word “of”

Claim 44-46 are objected to because of the following informalities:  "of" should be removed from "the thermometer housing of and" in line 2.   

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses that the thermopile (or other temperature sensor) sample algorithm is implemented ([00052]). However, those of ordinary skill in the art would not understand the specification to clearly disclose any examples or descriptions of an algorithm configured to account for the heat level distortions or an algorithm configured to account for heat level distortions due to ambient conditions at the target site. See MPEP 2161.01(I).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 5-6, 8-14, 17-19, 22, 25, 29 ,31, 37, 40, 43, and 49  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “substantially” or “substantial” in claims  1, 5-6, 9-10, 12-13, 19, 22, 37, 40 is a relative term which renders the claim indefinite. The term “substantially” or “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests amending all listed claims above to clarify what is meant by “substantially” or “substantial”. 

Claim 3 recites the limitation "the power source" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as it depends from claim 1, which has not recited a power source.  

Claim 8 recites the limitation “the camera is configured to also accept white light images of the target site”. This claim is indefinite as it is unclear how the camera can also accept white light images, and appears to contradict claim 1 which recites “selectively detect substantially only fluorescent light emanating from the target site.”

The term “about” in claims 9, 11, and 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "about" is used to describe wavelength. Examiner suggests clarifying what is meant by "about" in the claim, or removing the term "about". 

Claim 10 recites the limitation "the light sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim to replace “light sensor” with camera. 

Claim 13 recites the limitation “wherein the camera is configured to selectively accept, respectively, at least a) substantially only fluorescent light emanating from the target area” in lines 2-3. This claim is indefinite as it is unclear as to how the camera can also accept all visible wavelengths emanating from the target area, and appears to contradict claim 1 which recites “selectively detect substantially only fluorescent light emanating from the target site.”

Claim 14 recites the limitation “wherein the detection system is further configured to determine whether the suspected infection is a viral infection or a non-viral infection”. This claim is indefinite as it is unclear as to how the detection system be configured to determine whether the suspected infection is a viral infection or a non-viral infection, and the only structural components that the detection system has been set forth as comprising are a light source and a camera, neither of which is physically capable of performing the claimed determination. Examiner suggests amending claim to clarify how the detection system is further configured to determine whether the suspected infection is a viral infection or a non-viral infection, such as if the if the computer-implemented programming is configured to make the determination.

Claim 17 is indefinite as it is unclear how “the thermometer housing utilizes the spatial organization when determining the probability whether the infection is a viral infection or a non-viral infection.” The only structural components that the thermometer housing been set forth as comprising are a light source and a camera, neither of which is physically capable of “utiliz[ing] the spatial organization when determining the probability whether the infection is a viral infection or a non-viral infection.” Is the computer-implemented programming is configured to make the determination? Moreover, “determining the probability whether the infection is a viral infection or a non-viral infection”
 Is recited in claim 14 rather than the claims from which claim 17 depends.  Is the computer-implemented programming is configured to determine a probability of whether the infection is a viral infection or a non-viral infection, based on the spatial organization? Examiner suggests amending claim to clarify how “the thermometer housing utilizes the spatial organization when determining the probability whether the infection is a viral infection or a non-viral infection.”

	Claim 18  is indefinite is it is unclear as it unclear how the computer-implemented programming further identifies whether the infection is bacterial “when the suspected infection is a non-viral infection,” as the computer-implemented programming has not been set forth as being configured to determine whether the infection is a viral infection or a non-viral infection.

Claim 19 recites the limitation "the at least one light emitter", “the light sensor”, and “the heat sensor” in line 2.  There is insufficient antecedent basis for these limitations in the claim. Examiner suggests amending claim to: 
replace “the at least one light emitter” with “light source” 
replace “the light sensor” with “camera” 
replace “the heat sensor” with “a heat sensor”

Claim 25 recites the limitation "the sides" in 2.  There is unclear antecedent basis for this limitation in the claim. It is unclear as to whether “the sides” might be the “at least two sides of the separable distal element” or the “light-blocking sides” as recited in claim 22. 

 Claim 31 is indefinite as it is unclear as how the at least one algorithm is configured to account for the heat level distortions. The applicant has not disclosed any details of any algorithm that is configured as recited. Those of  ordinary skill in the art would not understand how the algorithm is configured as claimed.

Claim 37 recites the limitation "a light emitter", “a distal end of a thermometer housing”, “  in “a hand-held scanning system”  in lines 2-3.  There is unclear antecedent basis for these limitations in the claim. Moreover, It is unclear as to whether “a light emitter” might be the excitation light source of claim 1, the “a thermometer housing” might be the one of claim 1, and “sensors located at the distal end of the thermometer housing” might be the camera of claim 1.

Claim 40 recites the limitation "the system" in lines 1 and 2.  There is unclear antecedent basis for this limitation in the claim. It is unclear as to whether the system is the “the hand-held scanning system” or the “detection system”.  Moreover, it is unclear what is meant by “the thermometer housing of” in line 3. Examiner suggest clarifying “the system” and removing the word “of”.  

Claim 43 recites the limitation "the sides " in line 2.  There is unclear antecedent basis for this limitation in the claim. It is unclear as to whether “the sides” may be “at least two sides of the separable distal element” or the “light-blocking sides” recited in claim 22.

Claim 49 recites the limitation "the " in line 2.  There is unclear antecedent basis for this limitation in the claim. It is unclear as to whether this should be the “the hand-held scanning system” or the “detection system”. 

Claim 49 is indefinite as it is unclear as how the at least one algorithm is configured to account for the heat level distortions. The applicant has not disclosed any details of any algorithm that is configured as recited. Those of  ordinary skill in the art would not understand how the algorithm is configured as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 15-16, 19-21, 29-32, 37-39, and 47-49 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Dacosta (US 20170236281 A1) .

	Regarding claim 1, Dacosta teaches:
A thermometer (thermal sensors [0057]) housing (a housing of a handheld device [0005]) sized and configured for attachment to a hand-held body thermometer (handheld device [0005]) such that the thermometer housing and hand-held body thermometer provide a hand-held fluorescence (fluorescent images [0057]) and temperature detector sized and configured to detect temperature (heat signatures of a target [0057]) and fluorescence emanating from a suspected infection at a target site (distinguishing true infection [0092]), wherein,
the thermometer housing comprises a detection system comprising (a housing of a handheld device [0005]; thermal sensors [0057])  a) an excitation portion comprising an excitation light source configured to emit excitation light adequate to elicit selectively detectable fluorescent light from the suspected infection at the target site (excitation light emitted by at least one light source [0005]), and b) a detection portion comprising a camera configured to selectively detect substantially only fluorescent light emanating from the target site (housing of a handheld device, the housing including an enclosure for receiving a wireless communication device having a digital camera [0005]),
and wherein the hand-held fluorescence and temperature detector is operably connected to computer-implemented programming configured to a) accept fluorescent light data associated with the fluorescent light (collecting bacterial autofluorescence data regarding the illuminated portion of the target with an image sensor of the digital camera of the wireless communication device [0005]) and thermal data associated with heat levels above ambient body temperature (thermal sensors configured to detect heat signatures of a target [0057]), and b) interpret the data to determine a probability whether the target site contains an infection (device may be further configured to analyze the white light, fluorescence, and thermal data, correlate such data, and provide an output based on the correlation of the data, such as, for example, … bacterial load, or other diagnostic information [0051]).

Regarding claims 2, Dacosta teaches a thermometer housing wherein the thermometer housing further comprises a power source operably connected to power (electrical power source [0061]) the excitation light source (excitation/illumination light sources [0061]) .

Regarding claim 3, Dacosta teaches a thermometer housing  wherein the thermometer housing further comprises a computer containing the computer-implemented programming (processor of the handheld device [0094]; processor implicitly allows for containing the computer-implemented programming) and wherein the power source is operably connected to power the computer (electrical power source [0061]).

Regarding claim 4,  Dacosta teaches the thermometer housing wherein the hand-held body thermometer (handheld device [0005]; thermal sensors [0057])  is an oral thermometer sized and configured for inspection of a human oral cavity (oral target [0147]).

Regarding claim 5, Dacosta teaches the thermometer housing wherein the excitation light source comprises a light emitting diode configured to emit substantially only the excitation light (This light signal produced by the excitation/illumination light sources [0072]; LED arrays [0072]).

Regarding claim 6, Dacosta teaches the thermometer housing  wherein the excitation light source emits substantially only a single wavelength or wavelength band of excitation light (The device may include light sources 5 that produce excitation light to illuminate the object 10 in order to elicit an optical signal (e.g., fluorescence) to be imaged with, for example, blue light (e.g., 400-450 nm), or any other combination of single or multiple wavelengths (e.g., wavelengths in the  ultraviolet/visible/near infrared/infrared ranges [0062]).

Regarding claim 7, Dacosta teaches the thermometer housing wherein the excitation light source comprises multiple excitation light emitters each emitting a different wavelength or wavelength band of excitation light (The device may include light sources 5 that produce excitation light to illuminate the object 10 in order to elicit an optical signal (e.g., fluorescence) to be imaged with, for example, blue light (e.g., 400-450 nm), or any other combination of single or multiple wavelengths (e.g., wavelengths in the  ultraviolet/visible/near infrared/infrared ranges [0062]).

Regarding claim 8, Dacosta teaches the thermometer housing wherein the excitation light source comprises a white light emitter and the camera is configured to also accept white light images of the target site (The device includes broadband white light-emitting diodes (LEDs) [0080]; camera sensors configured to detect white light and/or fluorescent images and thermal sensors configured to detect heat signatures of a target [0057]). 

Regarding claim 9, Dacosta teaches the thermometer housing wherein the excitation light source comprises a white light emitter (The device includes broadband white light-emitting diodes (LEDs) [0080]) and at least one short pass filter configured to selectively transmit substantially only light below about 485 nm (band-pass filters centered at about 405 nm to remove/minimize the side spectral bands of light from the LED array output [0061]).

Regarding claim 10, Dacosta teaches the thermometer housing wherein the detection portion of the thermometer housing comprises at least a first long pass filter configured to block the excitation light and a notch filter (The excitation/illumination light sources may be LED arrays emitting light at about 405 nm (e.g., +/−5 nm), and may be coupled with additional band-pass filters centered at about 405 nm to remove/minimize the side spectral bands of light from the LED array output so as not to cause light leakage into the imaging detector with its own optical filters [0061]) configured to selectively transmit to the light sensor substantially only fluorescent light emanating from the target area (produce excitation light to illuminate the object 10 in order to elicit an optical signal (e.g., fluorescence) to be imaged with [0062]).  

Regarding claim 11,  Dacosta teaches the thermometer housing wherein the long pass filter comprises an about 475 nm long pass filter, and the notch filter transmits light have a wavelength of about 590 nm (The device may use individual optical filters (e.g., 405 nm, 546 nm, 600 nm, +/−25 nm each [0144]; Each optical filter 4 may have different discrete spectral bandwidths and may be band-pass filters. [0062]).

Regarding claim 12,  Dacosta teaches the thermometer housing wherein the camera comprises at least one filter configured to selectively transmit substantially only two wavelength bands from about 475-585 nm and at about 595 nm (The device may use individual optical filters (e.g., 405 nm, 546 nm, 600 nm, +/−25 nm each [0144]; Each optical filter 4 may have different discrete spectral bandwidths and may be band-pass filters. [0062]; The device has an optical filter holder 3 which may accommodate one or more optical filters 4. Each optical filter 4 may have different discrete spectral bandwidths and may be band-pass filters. [0062]).

Regarding claim 13, Dacosta teaches the thermometer housing wherein the camera is configured to selectively accept, respectively, at least a) substantially only fluorescent light emanating from the target area (camera sensors configured to detect white light and/or fluorescent images [0057]) or b) all visible light wavelengths emanating from the target area.

Regarding claim 15, Dacosta teaches the thermometer housing wherein the camera comprises an imaging system (camera sensors [0057]) aimed and configured to provide an image of the target site (the device may be configured to display color images, image maps, or other maps of user selected parameters such as, for example, bacteria location and/or biodistribution, collagen location, location and differentiation between live tissues and dead tissues….temperature…[0057]).

Regarding claim 16, Dacosta teaches the thermometer housing wherein the image of the target site identifies a spatial organization of the suspected infection (the device may be configured to display color images, image maps, or other maps of user selected parameters such as, for example, bacteria location and/or biodistribution, collagen location, location and differentiation between live tissues and dead tissues….temperature…[0057]).

Regarding claim 19, Dacosta teaches the thermometer housing wherein the at least at least one light emitter (9. Dual Excitation LED array, Fig. 5 [0080]; Inset (b) is a back view in Fig. 5 [0080]), the light sensor (CCD image sensor [0080]) and the heat sensor are all located at a distal end of the thermometer housing and are all forward-facing and aimed to substantially cover a same area of the target site (Such maps or displays may correlate, overlay, co-register or otherwise coordinate data generated by the device based on input from one or more device sensor [0057]; Inset (b) is a back view in Fig. 5 [0080], and contains the imaging components; these are implicitly the “distal end” as the front view as seen in Inset(a) in figure 5 can be considered the proximal end; the device may be configured to display color images, image maps, or other maps of user selected parameter [0057] ),.

Regarding claim 20, Dacosta teaches the thermometer housing wherein the hand-held (handheld device [0005]) fluorescence (fluorescent images [0057]) and temperature detector (thermal sensors [0057]) is sized and configured to be held in a single hand of a user (the device being held in one hand [0072]).

Regarding claim 21,  Dacosta teaches the thermometer housing  (handheld device [0005]; thermal sensors [0057])  is configured to fit within a human oral cavity  (oral target [0147]) and to scan at least a rear surface of such oral cavity or a throat behind such oral cavity (ear-nose-throat target [0147]). 

	Regarding claim 29, Dacosta teaches the thermometer housing wherein the thermometer housing further comprises a display screen on a dorsal side of the thermometer housing (Fig.5. (a) has LCD Screen 2, this is the “back view” which can also can implicitly be the dorsal side of the thermometer housing [0080]).

	Regarding claim 30, Dacosta teaches the thermometer housing wherein the thermometer housing is configured to account for heat level distortions due to ambient conditions at the target site (Such maps or displays may correlate, overlay, co-register or otherwise coordinate data generated by the device based on input from one or more device sensors. Such sensors may include, for example, camera sensors configured to detect white light and/or fluorescent images and thermal sensors configured to detect heat signatures of a target [0057]; For example, the device may be configured to display color images, image maps, or other maps of user selected parameters such as, for example, bacteria location and/or biodistribution, collagen location, location and differentiation between live tissues and dead tissues, differentiation between bacterial species, location and extent of blood, bone, exudate, temperature and wound area/size [0057]; this would implicitly allow for account for heat level distortions due to ambient conditions at the target site). 

	Regarding claim 31, Dacosta teaches the thermometer housing of claim 30 wherein the computer-implemented programming (processor of the handheld device [0094]; processor implicitly allows for implementing the computer programming)  further comprises at least one algorithm configured to account for the heat level distortions (Such maps or displays may correlate, overlay, co-register or otherwise coordinate data generated by the device based on input from one or more device sensors. Such sensors may include, for example, camera sensors configured to detect white light and/or fluorescent images and thermal sensors configured to detect heat signatures of a target [0057]; For example, the device may be configured to display color images, image maps, or other maps of user selected parameters such as, for example, bacteria location and/or biodistribution, collagen location, location and differentiation between live tissues and dead tissues, differentiation between bacterial species, location and extent of blood, bone, exudate, temperature and wound area/size [0057]; this would implicitly allow at least one algorithm configured to account for the heat level distortions ).
	 
Regarding claim 32, Dacosta teaches:
A method of scanning an in vivo biological target site for a suspected infection, the method comprising using the thermometer housing claim 1: 
- emit excitation light selected to elicit fluorescent light from a suspected infection at the
target site (excitation light emitted by at least one light source [0005]),
- sense fluorescent light emanating from the target site elicited by such excitation light (collecting bacterial autofluorescence data regarding the illuminated portion of the target with an image sensor of the digital camera of the wireless communication device [0005]);
- sense thermal data indicating heat above ambient body temperature emanating from the
target site (thermal sensors configured to detect heat signatures of a target [0057]), and
- based at least in part on the sensed fluorescent light and the heat levels, determine a
probability whether the target site comprises an infection (device may be further configured to analyze the white light, fluorescence, and thermal data, correlate such data, and provide an output based on the correlation of the data, such as, for example, … bacterial load, or other diagnostic information [0051]; detecting clinically-significant levels of pathogenic bacteria and wound infection [0049]).

	Regarding claim 37, Dacosta teaches a method wherein the excitation light is emitted by a light emitter located at a distal end of a thermometer housing of a hand-held scanning system, and the fluorescent light and the heat levels are detected by sensors located at the distal end of the thermometer housing  (9. Dual Excitation LED array, Fig. 5 [0080]; Inset (b) is a back view in Fig. 5 [0080], and contains the imaging components; these are implicitly the “distal end” as the front view as seen in Inset(a) in figure 5 can be considered the proximal end; thermal imaging [0198]) wherein such light emitter and sensors  (CCD image sensor [0080]) are all forward-facing and aimed to substantially cover a same area of the target site  (Such maps or displays may correlate, overlay, co-register or otherwise coordinate data generated by the device based on input from one or more device sensor [0057]; the device may be configured to display color images, image maps, or other maps of user selected parameter [0057]).
	
	Regarding claim 38, Dacosta teaches a method wherein the thermometer housing is configured to be held in a single hand of a user  (the device being held in one hand [0072]).

Regarding claim 39, Dacosta teaches a method wherein the thermometer housing  (handheld device [0005]; thermal sensors [0057])  is configured to fit within a human oral cavity  (oral target [0147]) and to scan at least a rear surface of such oral cavity or a throat behind such oral cavity (ear-nose-throat target [0147]). 

Regarding claim 47, Dacosta teaches a method thermometer housing further comprises a display screen on a dorsal side of the thermometer housing (Fig.5. (a) has LCD Screen 2, this is the “back view” which can also can implicitly be the dorsal side of the thermometer housing; [0080]).

Regarding claim 48, Dacosta teaches a method wherein the method further accounts for heat level distortions due to ambient conditions at the target site (Such maps or displays may correlate, overlay, co-register or otherwise coordinate data generated by the device based on input from one or more device sensors. Such sensors may include, for example, camera sensors configured to detect white light and/or fluorescent images and thermal sensors configured to detect heat signatures of a target [0057]; For example, the device may be configured to display color images, image maps, or other maps of user selected parameters such as, for example, bacteria location and/or biodistribution, collagen location, location and differentiation between live tissues and dead tissues, differentiation between bacterial species, location and extent of blood, bone, exudate, temperature and wound area/size [0057]; this would implicitly allow for account for heat level distortions due to ambient conditions at the target site).

Regarding claim 49, Dacosta teaches a method wherein the system further comprises at least one algorithm configured to account for heat level distortions due to ambient conditions at the target site (Such maps or displays may correlate, overlay, co-register or otherwise coordinate data generated by the device based on input from one or more device sensors. Such sensors may include, for example, camera sensors configured to detect white light and/or fluorescent images and thermal sensors configured to detect heat signatures of a target [0057]; For example, the device may be configured to display color images, image maps, or other maps of user selected parameters such as, for example, bacteria location and/or biodistribution, collagen location, location and differentiation between live tissues and dead tissues, differentiation between bacterial species, location and extent of blood, bone, exudate, temperature and wound area/size [0057]; this would implicitly allow for at least one algorithm configured to account for heat level distortions due to ambient conditions at the target site).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 17-18, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta as applied to claims 1, 16, and 32 above, and further in view of Fang et. al (WO 2014210176 A2,  hereinafter Fang).

Regarding claim 14, Dacosta does not teach a thermometer housing wherein the detection system is further configured to determine whether the suspected infection is a viral infection or a non-viral infection. Fang discloses “thermal imaging system, device, apparatus, method and computer-accessible medium for diagnosing a disease or condition” ([0002]). Fang teaches  a thermometer housing (thermal imaging technique [0041]; snap-on thermal imaging attachment [0044]; the snap-on attachment is implicitly the thermometer housing) wherein the detection system is further configured to determine whether the suspected infection is a viral infection or a non-viral infection (differentiate viral versus bacterial infections [0041]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, to include determining whether the suspected infection is a viral infection or a non-viral infection, as taught by Fang, in order to improve rational use of antibiotics and minimize radiation exposure to the patient, as suggested by Fang ([0042]). 

Regarding claim 17, Dacosta does not teach a thermometer housing wherein the thermometer housing utilizes the spatial organization when determining the probability whether the infection is a viral infection or a non-viral infection. Fang, however, teaches a thermometer housing wherein the thermometer housing utilizes the spatial organization (The 2D and 3D thermal maps can be acquired continuously so that the temperature variations over time at any given position can be restored. This can make it possible for real-time monitoring of temperature of the target [0077]) when determining the probability whether the infection is a viral infection or a non-viral infection (differentiate viral versus bacterial infections [0041]; The diagnosis being determined can include a probability or a likelihood of an infection or an inflammation of the biological structure(s) [0013]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, to include utilizing the spatial organization when determining the probability whether the infection is a viral infection or a non-viral infection, as taught by Fang, in order to improve rational use of antibiotics and minimize radiation exposure to the patient, as suggested by Fang ([0042]).

Regarding claim 18, Dacosta does not teach a thermometer housing wherein, when the suspected infection is a non-viral infection, the computer implemented programming further identifies whether the infection is bacterial.  Fang, however, teaches a thermometer housing wherein, when the suspected infection is a non-viral infection (differentiate viral versus bacterial infections [0041]), the computer implemented programming (exemplary software that programs the exemplary system/device/apparatus can use to execute the exemplary procedure [0051]) further identifies whether the infection is bacterial (differentiate viral versus bacterial infections [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, to include when the suspected infection is a non-viral infection, the computer implemented programming further identifies whether the infection is bacterial, as taught by Fang, in order to improve rational use of antibiotics and minimize radiation exposure to the patient, as suggested by Fang ([0042]).

Regarding claim 33,  Dacosta does not teach a method further comprising determining a probability whether the suspected infection is a viral infection or a non-viral infection.  Fang discloses “thermal imaging system, device, apparatus, method and computer-accessible medium for diagnosing a disease or condition” ([0002]). Fang, teaches determining a probability whether the suspected infection is a viral infection or a non-viral infection (differentiate viral versus bacterial infections [0041]; The diagnosis being determined can include a probability or a likelihood of an infection or an inflammation of the biological structure(s) [0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, by including determining a probability whether the suspected infection is a viral infection or a non-viral infection, as taught by Fang, in order to improve rational use of antibiotics and minimize radiation exposure to the patient, as suggested by Fang ([0042]).

Regarding claim 34, Dacosta in view of Fang as modified above teaches the claimed invention as discussed above. Dacosta further teaches a method that further identifies a spatial organization of the suspected infection (the device may be configured to display color images, image maps, or other maps of user selected parameters such as, for example, bacteria location and/or biodistribution, collagen location, location and differentiation between live tissues and dead tissues….temperature…[0057]).

Regarding claim 35, Dacosta does not teach a method that further utilizes the spatial organization when determining the probability whether the suspected infection is a viral infection or a non-viral infection. Fang, however, teaches a method that further utilizes the spatial organization (The 2D and 3D thermal maps can be acquired continuously so that the temperature variations over time at any given position can be restored. This can make it possible for real-time monitoring of temperature of the target [0077])   when determining the probability whether the suspected infection is a viral infection or a non-viral infection (differentiate viral versus bacterial infections [0041]; The diagnosis being determined can include a probability or a likelihood of an infection or an inflammation of the biological structure(s) [0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, to include utilizing the spatial organization when determining the probability whether the suspected infection is a viral infection or a non-viral infection, as taught by Fang, in order to improve rational use of antibiotics and minimize radiation exposure to the patient, as suggested by Fang ([0042]).

Regarding claim 36, Dacosta does not teach a method when the suspected infection is a non-viral infection, the computer implemented programming further identifies whether the infection is bacterial.  Fang, however, teaches a thermometer housing wherein, when the suspected infection is a non-viral infection (differentiate viral versus bacterial infections [0041]), the method further identifies whether the infection is bacterial (differentiate viral versus bacterial infections [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, to include when the suspected infection is a non-viral infection, the method  further identifies whether the infection is bacterial, as taught by Fang, in order to improve rational use of antibiotics and minimize radiation exposure to the patient, as suggested by Fang ([0042]).

Claims 22-28 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta as applied to claims 1 and 37 above, and further in view of O'Neill et al. (US 20150172522 A1, hereinafter O'Neill).

Regarding claim 22,  Dacosta teaches the thermometer housing wherein a forward facing window configured to selectively transmit at least the excitation light, the fluorescent light and the heat levels without substantial alteration (Fig. 5 elements 4. Heat dissipating fan, 9. and 11. LED array, 10. Fluor emission filter implicitly allows for selective transmission of at least the excitation light, the fluorescent light and the heat levels without substantial alteration; [0080] discloses hand-held device embodiment and Fig. 5). Dacosta does not teach wherein the thermometer housing further comprises a separable distal element sized and configured to removably attach to the distal end of the thermometer housing, wherein the separable distal element comprises at least one of light-blocking sides. 
O’Neill discloses “Close-up imaging is frequently used in photography, filmmaking, and medical imaging, among other fields” and “light-modifying devices and methods configured to generate, direct or redirect, attenuate, filter, diffuse, diminish and/or otherwise modify light that will be impinging on the object to be photographed” ([0007]). O’Neil teaches a separable distal element sized and configured to removably attach to a distal end of a housing (As illustrated in FIGS. 1B-C, the lens hood 156 can be configured to attach to a modular lensing system 148 [0044]; in fig 1B and 1C the lens hood 156/separable distal element is on an end of the mobile device and can implicitly be the distal end as the top portion of the lens hood can implicitly be considered the proximal end) , wherein the separable distal element comprises at least one of light-blocking sides (The lens hood used in connection with a modular lensing system can be used to modify the light that impinges upon a subject to be photographed and/or to prevent at least a portion of peripheral or non-image forming ambient light from entering the onboard lens, and/or to diffuse and/or to mix such light [0035]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, by including a separable distal element sized and configured to removably attach to the distal end of the thermometer housing and, wherein the separable distal element comprises at least one of light-blocking sides, as taught by O’Neill, to the thermometer housing, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.

	Regarding claim 23, Dacosta does not teach the thermometer housing wherein the separable distal element does not comprise the forward-facing window. O’Neil teaches the thermometer housing wherein the separable distal element does not comprise the forward-facing window (The modular lensing system can include a retainer portion 154 and one or more lenses or optical regions, such as a first lens 150 and a second lens 152. The modular lensing system 148 can cover a corner 144 of a mobile device 110. Various optical elements, such as lenses, lens filters, and the like may be mounted to modular lensing system 148 via the retainer portion 154 [0042]; individual components, such as a forward facing window, implicitly does not have to be a part of the modular lensing system (separable distal element)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, such that the separable distal element does not comprise the forward-facing window, as taught by O’Neill, to the thermometer housing, as this modification would allow for adjustments to help prevent ambient or environmental data from interfering with the detection of the subject's infection.

	Regarding claim 24, Dacosta does not teach the thermometer housing wherein the separable distal element comprises both the light-blocking sides and the forward-facing window. O’Neill, however teaches a system where  the separable distal element comprises both the light-blocking sides and the forward-facing window(The modular lensing system can include a retainer portion 154 and one or more lenses or optical regions, such as a first lens 150 and a second lens 152. The modular lensing system 148 can cover a corner 144 of a mobile device 110. Various optical elements, such as lenses, lens filters, and the like may be mounted to modular lensing system 148 via the retainer portion 154 [0042]; individual components, such as light-blocking sides and the forward-facing window can both  be a part of the modular lensing system (separable distal element)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, such that the separable distal element comprises both the light-blocking sides and the forward-facing window, as taught by O’Neill, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.

Regarding claim 25, Dacosta does not teach the thermometer housing wherein at least two sides of the separable distal element comprise recesses configured to keep the sides out of a view of the heat sensor (the lens hood 156 can be generally frusto-conical, generally cylindrical, or generally conical in shape [0045]; the front edge of the lens hood 156 can be generally circular and generally co-planar to help seal off the subject to [0045]; The modular lensing system 148 can include a retainer portion 154, a first lens 150, and a second lens 152 [0047]; the retainer portion as can be seen in Figs 2A and 2C contains recesses and projections and allows for the placement of a lens hood; this configuration would implicitly allow for the sides to keep the sides out of view of the heat sensor). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, by including at least two sides of the separable distal element comprise recesses configured to keep the sides out of a view of the heat sensor, as taught by O’Neill, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.
	
	Regarding claim 26, Dacosta does not teach the thermometer housing wherein the distal end of the thermometer housing and the separable distal element are cooperatively configured such that the separable distal element can be snapped on and off the distal end of the thermometer housing. 
O’Neill, however teaches the housing and the separable distal element are cooperatively configured such that the separable distal element can be snapped on and off the distal end of the thermometer housing (As illustrated in FIGS. 1B-C, the lens hood 156 can be configured to attach to a modular lensing system 148 [0044]; in fig 1B and 1C the lens hood 156/separable distal element is on an end of the mobile device and can implicitly be the distal end as the top portion of the lens hood can implicitly be considered the proximal end; the modular structure implicitly allows for the lens hood/ “separable distal element” to be snapped on and off). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, by including at least two sides of the separable distal element comprise recesses configured to keep the sides out of a view of the heat sensor, as taught by O’Neill, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.

Regarding claim 27, Dacosta does not teach the thermometer housing wherein the distal end of the thermometer housing and the separable distal element comprise cooperative projections and detents configured such that the separable distal element can be snapped on and off the distal end of the thermometer housing. O’Neill, however, teaches the distal end of the thermometer housing and the separable distal element comprise cooperative projections and detents configured such that the separable distal element can be snapped on and off the distal end of the housing  (As illustrated in FIGS. 1B-C, the lens hood 156 can be configured to attach to a modular lensing system 148 [0044]; in fig 1B and 1C the lens hood 156/separable distal element is on an end of the mobile device and can implicitly be the distal end as the top portion of the lens hood can implicitly be considered the proximal end; the modular structure implicitly allows for the lens hood/ “separable distal element” to be snapped on an off; the retainer portion as can be seen in Figs 2A and 2C comprise cooperative projections and detents configured such that the separable distal element can be snapped on and off the distal end).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, by including the distal end of the thermometer housing and the separable distal element comprise cooperative projections and detents configured such that the separable distal element can be snapped on and off the distal end of the thermometer housing, as taught by O’Neill, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.

Regarding claim 28, Dacosta in view of O’Neill teaches the claimed invention as discussed above. Dacosta teaches the thermometer housing  wherein the distal end of the thermometer housing is configured to be mounted onto a single circuit board when the thermometer housing is not being used for scanning (printed circuit board [0082]; the structure implicitly allows for the distal end of the thermometer housing is configured to be mounted onto a single circuit board when the thermometer housing is not being used for scanning).

Regarding claim 40, Dacosta teaches a method wherein a forward-facing window  is configured to selectively transmit at least the excitation light, the fluorescent light and the heat levels without substantial alteration (Fig. 5 elements 4. Heat dissipating fan, 9. and 11. LED array, 10. Fluor emission filter implicitly allows for selective transmission of at least the excitation light, the fluorescent light and the heat levels without substantial alteration; [0080] discloses hand-held device embodiment and Fig. 5). Dacosta does not teach a method wherein  the system further comprises a separable distal element sized and configured to removably attach to the distal end of the thermometer housing of , wherein the separable distal element comprises at least one of light-blocking sides and the method further comprises adding the distal element to and separating the distal element from the thermometer housing. 
O’Neill discloses “Close-up imaging is frequently used in photography, filmmaking, and medical imaging, among other fields” and “light-modifying devices and methods configured to generate, direct or redirect, attenuate, filter, diffuse, diminish and/or otherwise modify light that will be impinging on the object to be photographed” ([0007]). O’Neill teaches a method wherein  the system further comprises a separable distal element sized and configured to removably attach to the distal end of the thermometer housing of (As illustrated in FIGS. 1B-C, the lens hood 156 can be configured to attach to a modular lensing system 148 [0044]; in fig 1B and 1C the lens hood 156/separable distal element is on an end of the mobile device and can implicitly be the distal end as the top portion of the lens hood can implicitly be considered the proximal end), wherein the separable distal element comprises at least one of light-blocking sides and the method further comprises adding the distal element to and separating the distal element from the thermometer housing (The lens hood used in connection with a modular lensing system can be used to modify the light that impinges upon a subject to be photographed and/or to prevent at least a portion of peripheral or non-image forming ambient light from entering the onboard lens, and/or to diffuse and/or to mix such light [0035]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, by including a method wherein  the system further comprises a separable distal element sized and configured to removably attach to the distal end of the thermometer housing of , wherein the separable distal element comprises at least one of light-blocking sides and the method further comprises adding the distal element to and separating the distal element from the thermometer housing, as taught by O’Neill, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection. 

Regarding claim 41, Dacosta does not teach a method wherein the separable distal element does not comprise the forward-facing window. O’Neil teaches the method wherein the separable distal element does not comprise the forward-facing window (The modular lensing system can include a retainer portion 154 and one or more lenses or optical regions, such as a first lens 150 and a second lens 152. The modular lensing system 148 can cover a corner 144 of a mobile device 110. Various optical elements, such as lenses, lens filters, and the like may be mounted to modular lensing system 148 via the retainer portion 154 [0042]; individual components, such as a forward facing window, implicitly does not have to be a part of the modular lensing system (separable distal element)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, such that the separable distal element does not comprise the forward-facing window, as taught by O’Neill, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.

Regarding claim 42, Dacosta does not teach a method wherein the separable distal element comprises both the light-blocking sides and the forward-facing window. O’Neill, however teaches a method wherein the separable distal element comprises both the light-blocking sides and the forward-facing window(The modular lensing system can include a retainer portion 154 and one or more lenses or optical regions, such as a first lens 150 and a second lens 152. The modular lensing system 148 can cover a corner 144 of a mobile device 110. Various optical elements, such as lenses, lens filters, and the like may be mounted to modular lensing system 148 via the retainer portion 154 [0042]; individual components, such as light-blocking sides and the forward-facing window can both  be a part of the modular lensing system (separable distal element)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, such that the separable distal element comprises both the light-blocking sides and the forward-facing window, as taught by O’Neill, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.

Regarding claim 43, Dacosta does not teach a method wherein at least two sides of the separable distal element comprise recesses configured to keep the sides out of a view of the heat sensor. O’Neill, however, teaches a method wherein at least two sides of the separable distal element comprise recesses configured to keep the sides out of a view of the heat sensor (the lens hood 156 can be generally frusto-conical, generally cylindrical, or generally conical in shape [0045]; the front edge of the lens hood 156 can be generally circular and generally co-planar to help seal off the subject to [0045]; The modular lensing system 148 can include a retainer portion 154, a first lens 150, and a second lens 152 [0047]; the retainer portion as can be seen in Figs 2A and 2C contains recesses and projections and allows for the placement of a lens hood; as the lens hood is a frusto-conical shape, all sides of this distal element is configured to keep the sides out of view). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, by including at least two sides of the separable distal element comprise recesses configured to keep the sides out of a view of the heat sensor as taught by O’Neill, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.

Regarding claim 44, Dacosta does not teach a method wherein the distal end of the thermometer housing of and the separable distal element are cooperatively configured such that the separable distal element can be snapped on and off the distal end of the thermometer housing. O’Neill, however, teaches the distal end of the housing of and the separable distal element are cooperatively configured such that the separable distal element can be snapped on and off the distal end of the housing (As illustrated in FIGS. 1B-C, the lens hood 156 can be configured to attach to a modular lensing system 148 [0044]; in fig 1B and 1C the lens hood 156/separable distal element is on an end of the mobile device and can implicitly be the distal end as the top portion of the lens hood can implicitly be considered the proximal end; the modular structure implicitly allows for the lens hood/ “separable distal element” to be snapped on an off). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, by including distal end of the housing and the separable distal element are cooperatively configured such that the separable distal element can be snapped on and off the distal end of the housing, as taught by O’Neill, to the thermometer housing shown in Dacosta, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.

Regarding claim 45, Dacosta does not teach a method wherein the distal end of the thermometer housing of and the separable distal element comprise cooperative projections and detents configured such that the separable distal element can be snapped on and off the distal end of the thermometer housing. O’Neill, however, teaches the distal end of the thermometer housing of and the separable distal element comprise cooperative projections and detents configured such that the separable distal element can be snapped on and off the distal end of the thermometer housing. (As illustrated in FIGS. 1B-C, the lens hood 156 can be configured to attach to a modular lensing system 148 [0044]; in fig 1B and 1C the lens hood 156/separable distal element is on an end of the mobile device and can implicitly be the distal end as the top portion of the lens hood can implicitly be considered the proximal end; the modular structure implicitly allows for the lens hood/ “separable distal element” to be snapped on an off; the retainer portion as can be seen in Figs 2A and 2C comprise cooperative projections and detents configured such that the separable distal element can be snapped on and off the distal end).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta, by  including the distal end of the thermometer housing of and the separable distal element comprise cooperative projections and detents configured such that the separable distal element can be snapped on and off the distal end of the thermometer housing., as taught by O’Neill, as this modification would help prevent ambient or environmental data from interfering with the detection of the subject's infection.

Regarding claim 46, Dacosta in view of O’Neill teaches the claimed invention as discussed above. Dacosta further teaches a method wherein the distal end of the thermometer housing of is configured to be mounted onto a single circuit board when the thermometer housing of is not being used for scanning (printed circuit board [0082]; the structure implicitly allows for the distal end of the thermometer housing is configured to be mounted onto a single circuit board when the thermometer housing is not being used for scanning).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fengler et al. (US 20170209050 A1) is in applicant’s field of endeavor of A61B5/0071 and discloses  “variations of fluorescence imaging systems and methods for imaging an object” ([0007]). Fengler et al. also discloses “the optical assembly may include a fluorescence excitation light blocking filter 610 that substantially exclude excitation light from reaching the image sensor. The fluorescence excitation light blocking filter may be a multi-band notch filter that blocks substantially all fluorescence excitation light produced by the light source assembly (which may be reflected or remitted from the object), but passes at least a substantial portion of visible (white) light for color imaging and at least a substantial portion of the fluorescence emission bands of fluorophores excited by the fluorescence excitation light” ([0150]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793